DECISION.
WheReas, both parties.filed a motion on November 13, instant, in which they allege by mutual agreement that they have effected a compromise and pray the court to consider that the defendant-appellants have withdrawn their appeal to the Supreme Court of the United States from the judgment rendered by this court in this case on June 27, 1913. They further pray this court to notify the trial court of said withdrawal, to cancel the surety bonds given and to return the documents exhibited by said party for the purpose of executing said bonds.
Wheheas, the appeal prosecuted by the defendants in this case to the Supreme Court of the United States was allowed on July 7, 1913, and the bonds to secure the costs and stay execution of the judgment were approved on July 8, 1913, and August 22, 1913, respectively, and a mandate having *1052been issued by this court on August 23 last to the trial court ordering a stay of execution of the judgment rendered in this case, for which reasons this court is without jurisdiction to dismiss this appeal or to consider that the defendants have withdrawn the same and, • consequently, to cancel said bonds and notify the lower court of such withdrawal.
THEREFORE, in view of the case of Draper v. Davis, 102 U. S., 370, and the practice followed by this court in the cases of Elzaburu v. Chavez et al., ante p. 162; Sucession of Orrach v. Succession of Polanco, 16 P. R. R., 701, and Torres v. Lothrop, Luce & Company et al., 16 P. R. R., 172, the prayers that the defendant-appellants be held to have withdrawn the appeal taken by them in this case to the Supreme Court of the United States and that the bonds given for the purposes of said appeal be canceled, are dénied, without prejudice to their exercising such rights before the Supreme Court of the United States. As to the return to the said party of the documents exhibited by them for the purpose of executing the bonds, the secretary of this court is authorized to return the said documents to the defendants as requested, after the Supreme Court of the United States may have allowed the withdrawal of the appeal by the appellants, and said appellants are required to furnish copies of the same to be included in the records of the case.

Motion overruled for lack of jurisdiction.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.